Citation Nr: 1242774	
Decision Date: 12/14/12    Archive Date: 12/20/12	

DOCKET NO.  10-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for meralgia paresthetica of the left thigh, as secondary to service-connected hysterectomy residuals.

2.  Entitlement to service connection for a genitourinary disorder including bladder incontinence, as secondary to service-connected hysterectomy residuals.

3.  Entitlement to service connection for a gastrointestinal disorder including bowel incontinence with stomach cramping, as secondary to service-connected hysterectomy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the VARO in St. Louis, Missouri, that, in pertinent part, denied entitlement to service connection for the benefits sought.

Received in January 2012 was a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  This matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully-informed decision as to the claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully-informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the outset, the Veteran was provided with a VCAA letter in February 2009.  This letter did not address the matter of secondary service connection under 38 C.F.R. § 3.310.  On remand, the Veteran should be provided with additional VCAA notice, as set forth below. 

Also, received at the RO in February 2012 was a communication from the Social Security Administration (SSA) indicating that their records show the Veteran became disabled on February 9, 2011.  However, a copy of the decision and any records underlying the decision did not accompany the communication.  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

With regard to the claim for service connection for meralgia paresthetica, the Veteran was afforded a gynecological examination by VA in March 2009.  The diagnoses included meralgia paresthetica of the left thigh.  Reference was made to clinical tests done in December 2008 that were inconclusive because no response was obtained from either lateral femoral cutaneous nerve.  The urology staff physician stated at that time that the nerves were technically difficult to test and were influenced by many factors such as body habitus and had a high false negative rate.  The examiner further noted that absence of a response did not always indicate an actual abnormality with the nerve, especially when both sides (even the asymptomatic side) were absent.  He added motor responses from both the left femoral and left peroneal nerves were normal.  Further testing, including electromyographic testing was not done because of patient discomfort.  The examiner did not address the question of whether the meralgia paresthetica was aggravated by the hysterectomy residuals.  The question of aggravation is an integral part of a secondary service connection claim, see 38 C.F.R. § 3.310(b), and the absence of an answer to this question requires remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With regard to the claims for service connection for bladder incontinence and bowel incontinence, at the time of the March 2009 gynecological examination, it was stated by the examiner that the Veteran had no incontinence and did not have to wear diapers.  Additional evidence includes the report of a VA outpatient visit in May 2010 at which time it was stated the Veteran was continent of bowel and bladder.  The Veteran herself essentially maintains that she has cramps, constipation, and diarrhea and she believes these are all symptoms of incontinence.  She asserts that she has "leakage of urine when arising from a sitting to a standing position, I will also leak when I sneeze or cough."  She has not provided any medical support for her assertion.  In her original claim submitted in September 2008, she stated that she had bowel and bladder incontinence as a result of medications prescribed for her service-connected gynecological conditions.  A medical opinion is required on remand.  

Moreover, recent VA outpatient treatment records have been added in electronic format to the Veteran's Virtual VA folder, and these have not been considered by the RO in the context of the pending appeal.   

Finally, any recent VA treatment records should be obtained.

The case is REMANDED for the following actions:  

1.  Send the Veteran a letter informing her about the information and evidence not of record (1) that is necessary to substantiate her claims for service connection for meralgia paresthetica of the left thigh, a genitourinary disorder including bladder incontinence, and a gastrointestinal disorder including bowel incontinence with stomach cramping, as secondary to service-connected hysterectomy residuals  (38 C.F.R. § 3.310); (2) that VA will seek to obtain; and (3) that she is expected to provide.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2012.

3.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's SSA disability benefits.  If these records are not available, a negative reply must be provided.

4.  Thereafter, schedule the Veteran for a VA neurological examination.  Any indicated tests should be accomplished.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that the Veteran's meralgia paresthetica of the left thigh is proximately due to, or the result of, her hysterectomy residuals. 

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that the Veteran's meralgia paresthetica of the left thigh is permanently aggravated by her hysterectomy residuals.

In providing these opinions, the examiner should acknowledge and discuss the December 2008 statement by a VA staff physician in neurology that the Veteran has "meralgia paresethetica and sometimes will occur following hysterectomy."

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Schedule the Veteran for a VA gastrointestinal examination.  Any indicated tests should be accomplished.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should identify all current gastrointestinal disorders found to be present, to include any disorder manifested by bowel incontinence and stomach cramping.

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) any current gastrointestinal disorder is proximately due to, or the result of, the Veteran's hysterectomy residuals or medication taken to treat her gynecological conditions. 

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current gastrointestinal disorder is permanently aggravated by the Veteran's hysterectomy residuals or medication taken to treat her gynecological conditions. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

6.  Schedule the Veteran for a VA genitourinary examination.  Any indicated tests should be accomplished.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should identify all current genitourinary disorders found to be present, to include any disorder manifested by bladder incontinence/leakage.

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) any current genitourinary disorders found to be present, to include any disorder manifested by bladder incontinence/leakage, is proximately due to, or the result of, the Veteran's hysterectomy residuals or medication taken to treat her gynecological conditions. 

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current genitourinary disorders found to be present, to include any disorder manifested by bladder incontinence/leakage, is permanently aggravated by the Veteran's hysterectomy residuals or medication taken to treat her gynecological conditions. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

7.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

8.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

